DETAILED ACTION
The amendment filed on September 14, 2022 has been entered.
 	Claim 11 is cancelled, and claims 1-3, 5-10 and 12-14 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the subcombination of a “header tank,” whereas dependent claim 12 recites the combination of a “tube” with the “header tank.”
Regarding claim 13, as applied to claim 11 above, claim 1 recites the subcombination of a “header tank,” whereas dependent claim 13 recites the combination of a “tube” with the “header tank.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potier (5,535,821).
	Potier (Figures 5-6) discloses a header tank (10, 36) comprising:
at least one end stop 44 configured to: 
be positioned facing an internal surface 74 of the end 8 of one of a plurality of associated end tubes 4 (at least one left end tube shown in Figure 6), 
collaborate with the internal surface 74 to prevent the one of the plurality of associated end tubes 4 from moving in the direction of the interior volume of the header tank (10, 36) (abstract),
wherein the header tank (10, 36) is configured to accept ends 8 of the plurality of associated end tubes 4 having two opposite long edges, and wherein the at least one end stop 44 collaborates with at least one long edge of the ends 8 of the plurality of associated end tubes 4, and 
wherein the at least one end stop 44 comprises two convex opposite edges 68, 68 with their convexity oriented toward an outside of the at least one end stop 44.
The recitation “for a mechanically assembled heat exchanger for a motor vehicle” in the preamble is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Arguendo, Potier (title) discloses a mechanically assembled heat exchanger for a motor vehicle.
Regarding claim 2, Figure 5 of Potier discloses said at least one end stop 44 is configured to be positioned facing the internal surface 74 of the end 8 of the end tube 4 with a clearance less than or equal to one millimeter, i.e. direct contact.
Regarding claim 3, Figures 5-6 of Potier disclose the header tank (10, 36) is configured to accept ends 8 of tubes 4 having at least one flare 62 and wherein said at least one end stop 44 has an overall shape that complements the shape of said at least one flare 62 of the end 8 of the end tube 4.
	Regarding claim 5, Figures 5-6 of Potier disclose the header tank (10, 36) being configured to accept ends 8 of flared tubes of polygonal shape, of which at least two sides are connected by a rounded vertex, and wherein said at least one end stop 44 has at least one curved portion 68 of a shape complementing the rounded vertex of the end 8 of the end tube 4.
	Regarding claim 6, Figures 5-6 of Potier disclose said at least one end stop 44 has an oblong overall shape with two curved longitudinal-end portions 68 configured to collaborate with two opposing rounded vertices of the end 8 of the end tube 4.
	Regarding claim 7, Figure 6 of Potier discloses said at least one end stop 44 has an unlabeled tapered central portion between the two curved longitudinal-end portions 68.
Regarding claim 8, Figure 5 of Potier discloses a header plate 10 configured to have the ends 8 of the tubes 4 of the heat-exchange core bundle passing through it; and
a cover 36 assembled with the header plate 10 in such a way as to close the header tank (10, 36), said at least one end stop 44 being formed as one piece with the cover 36, extending in the direction of the header plate 10.
	Regarding claim 9, Potier (Figures 5-6) discloses a mechanically assembled heat exchanger for a motor vehicle (title), comprising:
	a mechanically assembled heat-exchange core bundle, said core bundle comprising at least one row of tubes 4 comprising a plurality of associated end tubes 4 (at least one left end tube shown in Figure 6), one at each end of said at least one row of tubes 4; and
	at least one header tank (10, 36) into which ends 8 of the at least one row of tubes 4 open, the at least one header tank (10, 36) comprising at least one end stop 44 configured to:
	be positioned facing an internal surface 74 of the end 8 of one of the plurality of associated end tubes 4, and 
collaborate with said internal surface 74 in such a way as to prevent said one of the plurality of end tube 4 from moving in the direction of the interior volume of the at least one header tank (10, 36) (abstract),
wherein the at least one header tank (10, 36) is configured to accept ends 8 of the plurality of associated end tubes 4 having two opposite long edges, and 
wherein said at least one end stop 44 is configured to collaborate with at least one long edge of the ends 8 of the plurality of associated end tubes 4, and 
wherein the at least one end stop 44 comprises two convex opposite edges 68, 68 with their convexity oriented toward an outside of the at least one end stop 44.
	Regarding claim 10, Figure 5 of Potier discloses said at least one end stop 44 is arranged at least partially inside the end 8 of the end tube 4.
Regarding claim 12, as best understood, Figures 5-6 of Potier disclose a cross section of the at least end stop 44 is smaller than a cross section (at element 62) of the one of the plurality of the associated end tubes 4 inside the core bundle.  
Regarding claim 13, as best understood, Figures 5-6 of Potier disclose a cross section for passage of a heat transfer fluid in a region of the at least end stop 44 is not smaller than a cross section for passage of the heat-transfer fluid of the one of the plurality of the associated end tubes 4 inside the core bundle. 
Regarding claim 14, Figures 5-6 of Potier disclose the at least one end stop 44 is configured to be at least partially inside the end 8 of the one of the plurality of the associated end tubes 4.
Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Applicant's submission filed on April 25, 2020 has been entered.” on page 2.
The year should have read -- 2022 --.
The rejection in view of Rothenhofer et al. (8,689,858) is withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further remarks are deemed necessary at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763